DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-23 are pending upon entry of amendment filed on 1/18/21.

Applicant's election without traverse of Group I, Claims 1-17 and 19-23 in the response filed on 1/8/21 is acknowledged. 

Claims 18 is withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected invention.  

3.	The information disclosure statement (IDS) submitted on 3/25/20 and 5/22/20 have been considered. 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

6.	Claims 1-17 and 19-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 6,538,111 (IDS reference) in view of U.S. Pat. 6,267,958 (IDS reference).

The ‘111 patent teaches antibodies comprising claimed SEQ ID NOs:5-10 (see claimed SEQ ID NOs:40-45, claim 8) and claimed SEQ ID No:1 (see claimed SEQ ID NO:71).  The '111 patent teaches these antibodies specifically bind human IL-5R α chain that is expressed on human eosinophils which inhibit biological activities of human IL-5 (see col. 55, 79).

The disclosure of the ‘111 patent differs from the instant claimed invention in that it does not teach the use of trehalose, histidine and polysorbate in antibody concentration of 2-100mg/ml as  recited in claims 1-3, 5, 7, 12, 13, 21, 29, 31, 33, 34, 36-38, 45, 53, 58 and 59 of the instant application. 

The '958 patent teaches various exemplary formulations comprising protein (e.g. antibody), histidine at 10mM, 0.01% polysorbate -20 and 200-275mM of trehalose as in Tables 2-3 (col. 20-24).  In addition, the ‘958 patent teaches the protein target includes interleukin receptors (col. 7), articles of manufacture in various containers including prefilled syringe, needle, autoinjectors (readable on claims 33-34, 36, 38, 45) and the formulations comprising histidine, trehalose, polysorbate improves stability of antibody formulation (col. 8).  Note the stability is determined to show no signs of aggregation upon storage at 40oC for at least one month (col. 8)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add polysorbate, trehalose and/or histidine as taught by the '958 patent into the antibody taught by the '111 patent.



From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-17 and 19-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-47 of U.S. Application No. 16/829,659.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	No claims are allowable.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
February 23, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644